Citation Nr: 1124499	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to October 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded the issue on appeal in September 2009 and February 2011 for further development of the record.  That development has been completed, and the case has since been returned to the Board for appellate review.

A hearing was held in July 2009, by means of video conferencing equipment with the appellant in Chicago, Illinois, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.



FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate the claim on appeal has been accomplished.

2.   The Veteran was not found to have a right knee disorder on his official entrance examination, and a right knee disorder did not clearly and unmistakably exist prior to service.

3.  The Veteran has not been shown to have a current right knee disorder that is related to his military service.



CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in March 2005.  This letter was sent prior to the initial adjudication of the claim in October 2005 and notified him of the evidence needed to substantiate the claim and of the division of responsibilities in obtaining such evidence.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Further, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date.  In this regard, the Board notes that a March 2006 letter informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter also explained how disability ratings and effective dates were determined.  Following the March 2006 letter, the RO readjudicated the Veteran's claim for service connection in supplemental statements of the case (SSOC).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the appellant will result in proceeding with the issuance of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, the Board concludes below that the Veteran is not entitled to service connection for a right knee disorder.  Thus, any questions as to the disability rating or appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  He was also provided the opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in August 2005 and April 2010 in connection with his claim for service connection for a right knee disorder.  An additional VA medical opinion was also obtained in March 2011.  The latter examination and medical opinion were obtained in compliance with the prior remands by the Board. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the April 2010 examination and the March 2011 medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Laws and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).                 

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).


Factual Background and Analysis

The Veteran was provided an enlistment examination in August 1971 during which a clinical evaluation found his lower extremities to be normal.  He also denied having a medical history of a "trick" or locked knee at that time.  He indicated that the only other prior injury was when he was cut on the left side while playing football.  There was no report of a knee or other right-sided injury.  

The Veteran service treatment records show that he did seek treatment in October 1971 at which time he reported having received previous treatment for bilateral knee pain after injuring his knees playing football three years earlier.  The diagnosis was severe chondromalacia.  A subsequent medical board report concluded that the Veteran's bilateral chondromalacia existed prior to service and was not aggravated by service.  The Veteran was then discharged from service.  

Subsequent VA medical records document treatment the Veteran received for various disorders, including a right knee disorder.  In November 1993, he complained of right knee swelling and pain ongoing for three days.  An x-ray revealed mild edema. 

An August 2000 VA treatment record documented the Veteran's complaints of bilateral leg pain and numbness in his feet.  It was reported that the Veteran had chronic pain in his right knee secondary to an injury and ligament tear, which required surgery two years earlier.  The Veteran complained that the pain was worse in his knee, but that it also affected his entire leg and left leg.  The right leg and knee pain was worse when the Veteran sat or laid down and was better when he stood.  There was no swelling in the joints or evidence of recent trauma.  The assessment was leg pain, which was most likely musculoskeletal and possibly related to chronic knee pain.

A September 2001 VA treatment record documented the Veteran's history of right knee pain.  The record noted that previous x-rays revealed no fractures; however, there was a possible loose body and narrowed medial space with calcification of the patellar tendon.  The assessment was right knee internal derangement.

During an August 2005 VA examination, the Veteran stated that he had been told that he had osteoarthritis of the right knee.  He reported receiving a cortisone shot in 1971 for his right knee symptoms and indicated that he currently used Tylenol and ibuprofen to manage the right knee pain.  He had difficulty bending at the knee, but it did not appear to affect his employability or activities of daily living.  He had no effusions or significant flare-ups to his right knee.  The pain was described as a dull, aching type of pain.  

The examiner noted that a review of the service treatment records showed that the Veteran was initially seen for complaints of right knee pain on October 18, 1971, at which time there was no documentation of an injury.  He also observed that a subsequent medical board report showed that the Veteran reported to sick call with complaints of painful knees related to a football injury that occurred three years earlier.  Reportedly, the Veteran complained about the knee pain during enlistment.  The examiner noted, however, that the entrance examination indicated the bilateral lower extremities evaluation was normal.

A physical examination found the Veteran to have full extension and some limitation in flexion.  He had good stability in the medial and lateral collateral ligaments, and a good endpoint to Lachman and posterior drawer testing.  He had some mild discomfort with patellar grind test; however, no effusion was noted.  The Veteran also had good function in the quadriceps and hamstrings.  X-rays revealed some medial compartment osteoarthritic changes and some very mild patellofemoral changes.

The impression was mild right knee osteoarthritis.  The examiner concluded that it was difficult to tell if the Veteran's complaint of painful knees was related to his military service given that there was no reported injury.  He noted the Veteran's service treatment records, including the medical board report indicating a pre-existing knee disability that resulted in the Veteran's early separation from the military.  The examiner opined that it was less likely than not that the Veteran's current right knee disorder was aggravated beyond its normal progression or became worse due to the Veteran's period of service given the fact that there was no specific injury noted during service.

In November 2006, a VA physician indicated that the Veteran had pronounced degenerative joint disease in both knees.  The physician stated that this was a chronic disability that could ultimately be treated with knee replacements.  The physician opined that that the degenerative joint disease in both knees was related to the Veteran's service in the military.

A November 2006 x-ray report showed moderate degenerative changes with periarticular spurring and slight narrowing of the medial and lateral femoral-tibial joint spaces in the right knee.  A June 2009 x-ray report showed minimal degenerative changes and demineralization of the right knee.  

In a June 2009 VA orthopedic note, the Veteran reported that he had slipped on steps in service in 1971 and injured his right knee.  He indicated that he had been told that he had chondromalacia.  The Veteran complained of popping and a sense of locking in the right knee.  Following an examination, he was assessed as having bilateral degenerative joint disease.  A July 2009 MRI report also showed mild to moderate degenerative joint disease in the right knee, including the patella.

In an April 2010 VA examination report, the examiner recorded the Veteran's reported history.  In this regard, the Veteran reported that he injured his right knee during boot camp.  Due to the continued pain, the Veteran was given the option to either remain in boot camp or be released from service.  He indicated that he chose to be released from service.  He denied having any previous injury to his right knee.  He complained that, over the years he had continuing problems with his right knee, finally leading to arthroscopic evaluation in the mid 1980s at which time he was advised that he had chondromalacia.  The examiner noted that a review of the records showed that the Veteran had mild to moderate degenerative joint disease.  The Veteran reported that he had been prescribed various medications for his knee disorder.  He continued to complain of difficulty with the knee necessitating ambulation with the use of a cane.  

Objectively, the Veteran favored his right lower extremity because of the complaints referable to the right knee.  There were noted arthroscopy incisions, which were non-tender and not adherent to the underlying tissue.  There was no evidence of capsular thickening or joint effusion.  There was mild subpatellar crepitation with extension and flexion of the knee.  He had full extension and some limitation in flexion with complaints of pain at endpoint of flexion.  There was no rotartory instability.  McMurray's sign could not be demonstrated; the collateral ligaments were intact.

Following the examination, the impression was mild degenerative joint disease of the right knee.  X-rays showed mild degenerative joint disease in the knee, including the patella.  There were degenerative changes along the medial condyle with cartilage irregularity appreciated.  A sprain of the anterior cruciate ligament was noted, and the posterior cruciate ligament was found to be grossly intact.  There were also degenerative changes in the posterior horn medial meniscus with a tear.  The lateral meniscus was intact, as were the medial and lateral collateral ligaments.

The physician explained that, in the absence of any actual records of treatment for chronic knee disorder prior to service, the presumption of soundness could not be rebutted, so it was assumed that the Veteran did not have a preexisting knee disorder.  The physician noted that the first report of a right knee disorder was an August 2000 VA treatment record indicating the Veteran had chronic right knee pain ongoing for two years (since 1998).

The physician opined that, in view of a service injury which occurred approximately in 1971 (forty years earlier) and  the VA treatment record indicating that the right knee disability had an onset in 1998, it was less likely than not that the current right knee disability was related to military service.  To that end, the examiner explained that the right knee disorder, manifested by degenerative changes, was more likely due to the aging process.

In a March 2011 addendum opinion, the physician noted that there was no recorded history of injury during the Veteran's period of service (noting the October 1971 medical board report indicating the knee disorder preexisted service).  The examiner explained that chondromalacia, which was the primary MRI finding, could be a natural-occurring phenomenon.  The examiner noted that the Veteran's main right knee complaint began in 2000, and thus, concluded that any minor complaints in the early 1980s could not be attributable to any abnormality in service.  Therefore, the physician opined that it was less likely than not, less than a 50 percent probability, that the Veteran's current degenerative changes involving the knee joints and chondromalacia of the patella are related to any service-incurred injury.

In considering the evidence of records under the laws and regulations as set forth above, the Board concludes that service connection for a right knee disorder is not warranted.  Initially, the Board notes that the presumption of soundness applies because the Veteran's August 1971 enlistment examination found his lower extremities to be normal.  Moreover, the presumption of soundness has not been rebutted by clear and unmistakable evidence.  There is some evidence indicating that the Veteran may have had a preexisting disorder, including the medical board report.  Nevertheless, the Board finds that there is insufficient evidence establishing that a right knee disorder clearly and unmistakably existed prior to service.  In this regard, there is no medical evidence documenting any treatment or diagnosis prior to service, and a clinical evaluation at the time of enlistment found his lower extremities to be normal.  He also denied having a medical history of any knee problems during that examination.  

Based on the foregoing, it cannot be said that there is clear and unmistakable evidence showing that the Veteran had a preexisting right knee disorder.  Accordingly, the presumption of soundness is not rebutted.  Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

The Board does acknowledge that the Veteran was treated and diagnosed with a right knee disorder in service.  However, the preponderance of the evidence is against a finding that the Veteran has a current right knee disorder related to that symptomatology.

The medical evidence shows that the Veteran did not seek treatment for his right knee for many years following his separation from service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Moreover, the April 2010 VA examiner reviewed the claims file and performed a physical examination.  He noted that the presumption of soundness could not be rebutted.  In light of the in-service injury in 1971 and the VA treatment record indicating that the current right knee disorder had an onset many years subsequent to service, the examiner opined that it was less likely than not that the current right knee disorder was related to military service.  To that end, the examiner explained that the right knee disorder, which was manifested by degenerative changes, was more likely due to the aging process.

In a March 2011 addendum, the same examiner noted that the claims file had again been reviewed.  He noted that there was no recorded history of an  injury during the Veteran's period of service and explained that chondromalacia, which was the primary MRI finding, could be a natural-occurring phenomenon.  The examiner noted that the Veteran's main right knee complaint began in 2000 and stated that any previous minor complaints could not be attributable to any abnormality in service.  Therefore, he opined that it was less likely than not that the Veteran's current degenerative changes involving the knee joints and chondromalacia of the patella are related to any service-incurred injury.

The Board does acknowledge the statement by a VA physician in November 2006 indicating that the Veteran had pronounced degenerative joint disease in both knees.  He opined that that the degenerative joint disease in both knees was related to the Veteran's service in the military.  However, the law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the VA examiner's opinions to be most probative.  The November 2006 VA physician did not indicate that he had reviewed the Veteran's claims file, and it is unclear as to what records he did review in forming his opinion.  Indeed, the physician did not address the years- long evidentiary gap following the Veteran's period of service.  Nor did he provide any rationale for his opinion.  As such, there was no explanation or discussion of the relevant facts in this case.  

In contrast, the VA examiner offered his opinions based on a thorough and detailed review of all of the evidence, including the Veteran's complete service treatment records and post-service treatment records, and he offered a rationale for the opinion reached that is clearly supported by the evidence of record.  Indeed, the examiner specifically addressed the lack of complaints, treatment, or diagnosis for many years following the Veteran's military service, noted the minor complaints prior to 2000, and discussed other possible causes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, the Board attaches the greatest probative weight to the opinions of the April 2010 and March 2011 VA examiner who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He may believe that his right knee disorder onset in service; however, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the VA examiner did consider the Veteran's reported history and assertions when rendering his opinions.

For these reasons, the Board finds a basis for awarding service connection for a right knee disorder has not been established.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.








ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


